DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s amendment in which claims 1, 4, 5, 8, 10-12, 14, and 16-18 have been amended, claims 13 and 15 have been canceled, and claims 1-12, 14, and 16-20 remain pending.
Response to Arguments
Applicant’s arguments, see pages 7-8, filed 11/06/2020, with respect to the rejection(s) of claim(s) 1-9 under 35 US 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Julianelli (US 2,384,927).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 10-12 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Levy (US 3,291,085).
Regarding claim 10, Levy discloses an article of footwear having a medial side, a lateral side, a toe end, a heel end, and a heel seam, the article of footwear comprising: a footbed portion (lower blank 39); a medial upper portion (as seen in Fig. 8) having an inner surface and an opposite outer surface; and 
Regarding claim 11, Levy discloses that the heel seam bisects the heel end (Fig. 17).
Regarding claim 12, Levy discloses that a tab extends heelwardly from the heel seam (Fig. 15, 16, 17).

Claim(s) 1-9 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Julianelli (US 2,384,927).
Regarding claim 1, Julianelli discloses an article of footwear having a medial side, a lateral side, a toe end, a heel end, and a medial toebox seam, the article of footwear comprising: a footbed portion; a medial upper portion (flaps 18 as seen in annotated Fig. 1 below); and a lateral upper portion (remaining flaps 18), wherein the medial upper portion and the lateral upper portion join at the medial toebox seam extending from the footbed portion to a throat opening along a medial portion of a toebox portion (Fig. 1, 2).

    PNG
    media_image1.png
    337
    585
    media_image1.png
    Greyscale

Regarding claim 2, Julianelli discloses that the medial upper portion is integral with the footbed portion at a medial toe-end apex region (Fig. 2).
Regarding claim 3, Julianelli discloses that the medial upper portion is continuous with the footbed portion (Fig. 1).
Regarding claim 4, Julianelli discloses that the medial toebox seam extending from the footbed portion extends from an intersection of the medial upper portion, the lateral upper portion, and the footbed portion (Fig. 1).
Regarding claim 5, Julianelli discloses that the medial toebox seam extends from a medial edge of the throat opening (Fig. 2).
Regarding claim 6, Julianelli discloses that a medial toe-end edge of the footbed portion seamlessly transitions to a medial edge of the throat opening of the medial upper portion (Fig. 1).
Regarding claim 7, Julianelli discloses that the lateral upper portion is continuous with a lateral portion of the toebox portion (Fig. 1, 2).

Regarding claim 9, Julianelli discloses that the lateral upper portion and the footbed portion join at the article of footwear lateral side and a lateral side of the toe end, and the medial upper portion and the footbed portion join at the article of footwear medial side and a medial side of the toebox (Fig. 1).
Regarding claim 17, Julianelli discloses an article of footwear having a medial side, a lateral side, a toe end, a heel end, and a heel seam, the article of footwear comprising: a footbed portion; a medial upper portion (flaps 18 as seen in annotated Fig. 1 below); and a lateral upper portion (remaining flaps 18) comprised of a throat-opening edge extends from an ankle collar to a toebox, wherein the throat-opening edge comprises an acute angle indentation between the ankle opening and the toebox on the lateral side; and wherein an upper of the article of footwear includes an expanse extending continuously and seamlessly through the footbed portion, the medial upper portion, and the lateral upper portion (Fig. 1, 2).

    PNG
    media_image2.png
    470
    750
    media_image2.png
    Greyscale

Regarding claim 18, Julianelli discloses that the lateral upper portion is further comprised of a first pair of lace apertures (shoe-lace holes 17) between the ankle collar and the acute angle indentation (Fig. 1, 2).
Regarding claim 19, Julianelli discloses that the lateral upper portion is further comprised of a second pair of lace apertures (shoe-lace holes 17) between the acute angle indentation and the toebox (Fig. 1, 2).
Regarding claim 20, Julianelli discloses that the medial upper portion and the lateral upper portion form a seam extending from the footbed portion to a throat opening along a medial portion of a toebox portion (as seen in annotated Fig. 2 above).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levy, as applied to claim 10, in view of Hogan (US 2,494,617).
Levy does not disclose that the medial and lateral upper portions extend heelwardly from the heel seam a greater amount at the ankle collar than at the biteline. Hogan teaches an article of footwear having a heel seam where the medial upper portion inner surface and the lateral upper portion inner surface are adjacent at the heel seam. The medial and lateral upper portions extend heelwardly from the heel seam a greater amount at the ankle collar (due to tongue 115 which forms reinforcement 15) than at the biteline (column 2, lines 32-38; column 3, lines 16-19; Fig. 2, 6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a tongue (such that the medial and lateral upper portions extend heelwardly from the heel seam a greater amount at the ankle collar), as taught by Hogan, to the heel seam of Levy in order to provide reinforcement of the heel seam at the ankle collar, providing increased strength and wear resistance to the seam where the heel enters the footwear.
Response to Arguments
Applicant’s arguments with respect to claim(s) 10-12, 14, and 16-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PRANGE whose telephone number is (571)270-5280.  The examiner can normally be reached on M-F 8:30-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHARON M PRANGE/               Primary Examiner, Art Unit 3732